Exhibit 10.6

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT

XBOX 2 PUBLISHER LICENSE AGREEMENT

This Xbox 2 Publisher License Agreement (the “Agreement”) is entered into and
effective as of May 15, 2005 (the “Effective Date”) by and between Microsoft
Licensing, GP, a Nevada general partnership (“Microsoft”), on the one hand, and
Electronic Arts Inc., a Delaware corporation and Electronic Arts C.V., a
Netherlands limited partnership (together referred to as “EA”) on the other
hand.

RECITALS

A. On or about December 8, 2000, EA and Microsoft Corporation entered into an
Xbox Publisher License Agreement relating to EA’s development and publishing of
software titles for the first generation of the Xbox video game console system,
which Xbox Publisher License Agreement has been amended several times. Said Xbox
Publisher License Agreement, as amended by any and all amendments thereto,
except the amendment referred to in Recital B below, are referred to herein as
the “Xbox PLA.”

B. On or about May 7, 2004, EA and Microsoft entered into an Xbox Live
Distribution Amendment to the Xbox PLA (the “Xbox Live Amendment”), relating to
EA’s participation in Microsoft’s Xbox Live service with respect to both Xbox
and Xbox 2 (as defined below).

C. EA desires to develop and/or publish one or more software products running on
the Xbox 2 video game console system, which software products may also be made
available to subscribers of Xbox Live, and to license proprietary materials from
Microsoft on the terms and conditions set forth herein.

D. EA intends to release certain franchise titles on the Xbox 2 game system
under certain release conditions [***].

E. The Agreement is intended by the parties to be the “new publisher license
agreement for Xbox 2” referred to in Section 0.3 of the Xbox Live Amendment.

F. Microsoft is a partnership considered a tax resident of the United States,
and whose owner is considered for United States federal income tax purposes a
United States corporation and a tax resident of the United States.

Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and EA agree as follows:

1. Exhibits

The following exhibits are hereby incorporated into this Agreement.

 

Exhibit 1:

   Form of Annual Title Map

Exhibit 2:

   Royalty Payments

Exhibit 2-A:

   Royalty Tier Selection Form

Exhibit 2-B:

   Japan/Asia Royalty Incentive Program

Exhibit 3:

   Authorized Affiliates

Exhibit 4:

   MIOL Enrollment Form

Exhibit 5:

   Non-Disclosure Agreement

2. Scope and Relationship Among Agreements

2.1 Scope, In General. This Agreement and the Xbox Live Amendment (to the extent
applicable to Xbox 2) are intended by the parties to set forth their entire
agreement with respect to the publishing of software products by EA for Xbox 2.
The Xbox PLA and the Xbox Live Amendment (to the extent applicable to Xbox, as
defined in the Xbox PLA) are intended by the parties to continue to apply to the
publishing of software products by EA for Xbox, and only to such products.

 

   1    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

2.2 Conflicting Terms. The provisions of the Xbox PLA and Xbox Live Amendment
shall apply to the so-called “first generation” Xbox software products, as set
forth therein, and nothing contained in this Agreement shall be deemed to apply
to such first generation Xbox software products. The Xbox PLA shall not apply in
any way to the development and publishing of Xbox 2 software products. If and to
the extent that this Agreement and/or the Xbox Live Amendment are inconsistent,
this Agreement shall be controlling over the Xbox Live Amendment with respect to
Xbox 2 software products. Notwithstanding the foregoing, no term in Section “0.
Scope” of the Xbox Live Amendment shall be controlled by this Agreement.

3. Definitions

Notwithstanding anything to the contrary contained in Section 2 above, if and to
the extent that terms defined in the Xbox Live Amendment are defined differently
than in this Agreement, then the definitions herein shall be controlling and the
Xbox Live Amendment shall be deemed amended accordingly (as it applies to Xbox 2
software products, but not Xbox software products). As further described in this
Agreement and the Xbox 2 Guide, the following terms have the following
respective meanings:

3.1 “Asian Manufacturing Region” means the region comprising Taiwan, Hong Kong,
Singapore, Korea and Japan and any other countries that may be included by
Microsoft from time to time as set forth in the Xbox 2 Guide.

3.2 “Asian Sales Territory” means the territory comprising Taiwan, Hong Kong,
Singapore and Korea and any other countries that are listed by Microsoft from
time to time as set forth in the Xbox 2 Guide. The Asian Sales Territory does
not include Japan.

3.3 “Authorized Replicator” means a software replicator certified and approved
by Microsoft for replication of FPUs that run on Xbox 2.

3.4 “Branding Specifications” means the specifications as provided by Microsoft
from time to time for using the Licensed Trademarks on or in connection with a
Software Title or Demo Version and on Marketing Materials as set forth in the
Xbox 2 Guide. [***].

3.5 “BTS” means a Microsoft designed sticker (“Break the Seal”) that will be
issued to the Authorized Replicator for placement on the Packaging Materials as
specified in the Xbox 2 Guide.

3.6 “Certification” means the final stage of the approval process at which
Microsoft approves or disapproves of a Software Title for manufacture and
distribution. Certification is further defined in this Agreement and the Xbox 2
Guide; [***].

3.7 “Commercial Release” with respect to a Software Title means the first
distribution of an FPU that is not designated as a Demo Version. With respect to
an Online Feature of a Software Title, Commercial Release means the first
availability of such feature via Xbox Live to End Users.

3.8 “Concept” means the details of a proposed Software Title for Xbox 2, in each
case including content and technical characteristics, target market, proposed
release date and development schedule.

3.9 “Demo Version” means a small portion of an applicable Software Title that is
provided to end users at no or minimal cost to advertise or promote a Software
Title.

3.10 “End User” has the meaning ascribed to it in Section 1.9 of the Xbox Live
Amendment.

3.11 “End User Content” has the meaning ascribed to it in Section 1.11 of the
Xbox Live Amendment.

3.12 “European Sales Territory” and “European Manufacturing Region” each mean
the territory comprising the United Kingdom, France, Germany, Spain, Italy,
Netherlands, Belgium, Sweden, Denmark, Norway, Finland, Austria, Switzerland,
Ireland, Portugal, Greece, Australia and New Zealand, and any other countries
that may be included by Microsoft from time to time as set forth in the Xbox 2
Guide.

 

   2    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

3.13 “FPU” (Finished Product Unit) means a copy of a Software Title in object
code form that has passed Certification, has been affixed to a DVD disk and
approved by Microsoft for release and manufacturing. Once the Packaging
Materials have been added, and the BTS has been assigned or affixed to the FPU
or its packaging, the FPU also includes its accompanying BTS and Packaging
Materials.

3.14 “FPU Technical Specifications” shall mean the technical specifications set
forth in the Xbox 2 Guide to which FPUs must conform, as Microsoft may hereafter
provide from time to time in accordance with Section 6.

3.15 “Japan Sales Territory” means the country of Japan.

3.16 “Licensed Trademarks” means the Microsoft trademarks identified in the Xbox
2 Guide.

3.17 “Marketing Guidelines” shall mean requirements in the following categories
that are included and/or revised by Microsoft from time to time in the Xbox 2
Guide, which requirements will form the basis for Microsoft’s review and
approval of EA’s Marketing Materials: (i) conformance to the Branding
Specifications; (ii) the inclusion of any language pertaining to intellectual
property rights of Microsoft or its third party suppliers that is required in
the Xbox 2 Guide; (iii) the inclusion of any information relating to the use or
maintenance of the Xbox 2 system that is required by the Xbox 2 Guide; (iv) with
respect to any language relating specifically to the Xbox 2, compliance of such
language with the overall Xbox 2 marketing message, direction and plan as
further illustrated in the Xbox 2 Guide; (v) adherence to the requirements of
any applicable ratings board per Section 5.5; and (vi) the inclusion of any
other information required by law.

3.18 “Marketing Materials” collectively means the Packaging Materials and all
press releases, marketing, advertising or promotional materials related to the
Software Title and/or FPUs (including without limitation web advertising and
EA’s web pages to the extent they refer to the Software Title(s) or the FPU(s))
that will be used and distributed by EA in the marketing of the Software
Title(s) or FPU(s).

3.19 “Manufacturing Region” means the Asian Manufacturing Region, European
Manufacturing Region, and/or North American Manufacturing Region.

3.20 “North American Sales Territory” and “North American Manufacturing Region”
each mean the territory comprising the United States, Canada, Mexico, Colombia
and any other countries that may be included by Microsoft from time to time as
set forth in the Xbox 2 Guide.

3.21 “Online Features” has the meaning ascribed in Section 1.4 of the Xbox Live
Amendment.

3.22 “Packaging Materials” means art and mechanical formats for a Software Title
including the retail packaging, end user instruction manual with end user
license agreement and warranties, end user warnings, FPU media label, and any
promotional inserts and other materials that are to be included in the retail
packaging.

3.23 “Packaging Requirements” shall mean the objective physical specifications
as Microsoft may hereafter provide from time to time in accordance with
Section 6 for the packaging for Software Titles (including user documentation)
such as dimensions, materials and finishes.

3.24 “Pre-Certification” means the first stage of the approval process wherein
Microsoft tests the Software Title to provide feedback and/or identify any
issues that may prevent the Software Title from being approved during the
Certification phase. Pre-Certification is further described in this Agreement
and the Xbox 2 Guide.

3.25 “Replication Requirements” shall mean the technical and process
requirements for the submission by EA to Microsoft for the final version of each
Software Title, as Microsoft may hereafter provide from time to time. Such
Replication Requirements shall be reasonably appropriate to enable Microsoft to
conduct Certification testing, apply its Security Technology, parental control
technology and region encoding technology to the Software Title to create a
master version of each Software Title for manufacture by Authorized Replicators.

3.26 “Sales Territory” means the Asian Sales Territory, European Sales
Territory, Japan Sales Territory, and/or North American Sales Territory.

 

   3    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

3.27 “Software Title” means each single software product [***] or Concept that
EA proposes to publish for use on Xbox 2. A Software Title includes updates
thereto and all Online Features. If Microsoft approves one or more additional
Concept(s) for other single software product(s) proposed by EA to run on Xbox 2,
then this Agreement, and the term “Software Title,” will be broadened
automatically to cover the respective new software product(s) as additional
Software Titles under this Agreement.

3.28 “Subscriber” has the meaning ascribed in Section 1.10 of the Xbox Live
Amendment.

3.29 “Sub-Publisher” means an entity that has a valid Xbox 2 publisher license
agreement with Microsoft or a Microsoft affiliate and with whom EA has entered
into a written agreement to allow such entity to publish a Software Title in
specific territories.

3.30 “Suggested Retail Price” means the highest per unit price that EA or its
agent recommends the FPU be made commercially available to end-users in a
particular Sales Territory. If the Suggested Retail Price of a particular
Software Title varies among the countries in a single Sales Territory, then the
highest Suggested Retail Price established for any of the countries will be used
to determine the royalty fees for the entire Sales Territory.

3.31 “Technical Certification Requirements” shall mean [***].

3.32 “Usability Requirements” shall mean [***].

3.33 “Wholesale Price” means the highest per unit price that EA intends to
charge retailers and/or distributors in bona fide third party transactions for
the right to distribute and resell the Software Title within a Sales Territory,
it being agreed that (i) any transactions involving affiliates of EA (entities
controlling, controlled by or under common control of, EA) are not to be
considered in determining the Wholesale Price; (ii) if EA enters into an
agreement with a third party (such as a Sub-Publisher) providing the third party
with the exclusive right to distribute the Software Title in a Sales Territory,
the Wholesale Price is governed by the price charged by the third party rather
than the terms of the exclusive distribution agreement between EA and such third
party; (iii) in the North American Sales Territory, the Wholesale Price in the
U.S. will be used to determine the royalty fees for the entire North American
Sales Territory, regardless of the Wholesale Price of the Software Title in any
other country in the North American Sales Territory; (iv) in the European Sales
Territory, the highest Wholesale Price [***] will be used to determine the
royalty fees for the entire European Sales Territory, [***]; and (v) if the
Wholesale Price varies among countries in the Asian Sales Territory, the highest
Wholesale Price used in the Asian Sales Territory will be used to determine the
royalty fees for the entire Asian Sales Territory.

3.34 “Xbox 2” has the meaning ascribed to it in Section 1.16 of the Xbox Live
Amendment.

3.35 “Xbox 2 Guide” means a document (in physical, electronic or website form)
created by Microsoft and as may be amended from time to time in accordance with
Section 6 that supplements this Agreement and (i) includes Technical
Certification Requirements, Usability Requirements, Branding Specifications,
Replication Requirements, Marketing Guidelines, FPU Technical Specifications and
Packaging Requirements (as each of those terms are defined herein, the “Required
Categories”) and (ii) provides other information (e.g., royalty payment)
regarding other operational aspects of Xbox 2 and Xbox Live.

3.36 “Xbox Live” has the meaning ascribed to it in Section 1.3 of the Xbox Live
Amendment.

3.37 Other Terms. All other capitalized terms have the definitions set forth
with the first use of such term as described in this Agreement.

4. Xbox 2 Development Kit License

Contemporaneous with or prior to the execution of this Agreement, EA shall enter
into one or more development kit license(s) (each an “XDK License”) pursuant to
which Microsoft or its affiliate may license to EA software development tools
and hardware to assist EA in the development and testing of Software Titles,
including redistributable code that EA must incorporate into Software Titles
pursuant to the terms and conditions contained in the XDK License. [***].

 

   4    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

5. Approval Process

5.1 Both Microsoft and EA acknowledge the importance of the games produced for a
next-generation video game system. [***].

5.2 Standard Approval Process. The standard approval process for a Software
Title is divided into four phases comprised of Concept disclosure,
Pre-Certification, Certification, and Marketing Materials approval. Unless EA
elects the EU Approval Option for a European FPU (described below), EA is
required to comply at all four phases. Each phase is identified below and
further described in the Xbox 2 Guide. In addition, all provisions in the Xbox
Live Amendment that apply to Certification and approval processes shall also
apply to Software Titles containing Online Features.

5.2.1 Annual Title Map [***].

5.2.2 Concept. [***]. Following evaluation of EA’s Concept submission, Microsoft
will notify EA of whether the Concept is approved or rejected. If approved, the
Concept submission form, in the form submitted and approved by Microsoft, is
incorporated herein by reference and adherence to its terms is a requirement for
Certification.

5.2.3 Pre-Certification. For each Software Title, EA shall deliver to Microsoft
a feature-complete version of the Software Title that includes all current
features of the Software Title and such other content as may be required under
the Xbox 2 Guide. Upon receipt, Microsoft shall conduct technical screen and/or
other testing of the Software Title consistent with the Xbox 2 Guide and will
subsequently provide EA with advisory feedback regarding such testing.

5.2.4 Certification. Following Pre-Certification, EA shall deliver to Microsoft
the proposed final release version of the applicable Software Title that is
complete, ready for access via Xbox Live (if applicable), release, manufacture,
and commercial distribution. Such version must include the final content rating
certification required by Section 5.5, and shall be in a form that satisfies the
Replication Requirements. Microsoft shall conduct testing of the Software Title
to determine the Software Title’s compliance with the Technical Certification
Requirements and the Usability Requirements (“Certification Testing”) and shall
subsequently provide EA with the results of such testing, including any required
fixes required prior to achieving Certification in accordance with Section 5.2.5
below. Release from Certification for a Software Title is based on (1) passing
the Certification Testing; (2) Packaging Materials approval; (3) conformance
with the approved Concept or Annual Title Map or any update thereto, as
appropriate; and (4) continuing and ongoing compliance with all Required
Categories set forth in the Xbox 2 Guide and this Agreement. EA and Microsoft
acknowledge that streamlining the certification process for EA Software Titles
would be mutually beneficial. The parties will work together to explore ways to
streamline the Certification process, which may include EA performing certain
Certification functions in-house in coordination with Microsoft’s Certification
team.

5.2.5 Response by Microsoft; Re-testing. [***]. In the event EA resubmits a
Software Title for re-testing by Microsoft, there will be no charge for the
first re-submission. However, Microsoft reserves the right to charge EA a
reasonable fee designed to offset the costs associated with the testing of
Software Titles upon further resubmissions.

5.2.6 Pre-Certification and Certification Appointments. Microsoft will make
“appointments” for Pre-Certification and Certification testing of each Software
Title provided that: (i) EA and Microsoft will mutually schedule the
Pre-Certification appointment approximately [***] weeks in advance of EA’s
intended Commercial Release of the Software Title, and the Certification
appointment approximately [***] weeks in advance of EA’s intended Commercial
Release of the Software Title; and (ii) EA delivers to Microsoft all materials
required to perform Pre-Certification or Certification testing, as applicable,
as provided in Section 5.2.3 and 5.2.4 above, respectively, on or before such
appointment date. In the event that EA fails to provide required materials prior
to its appointment, Microsoft will schedule the applicable Software Title into
the first available appointment slot [***].

 

   5    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

5.2.7 Marketing Materials Approval

5.2.7.1 EA shall submit all Marketing Materials to Microsoft and shall not
distribute such Marketing Materials (as a component of the Software Title, FPU
or otherwise) unless and until Microsoft has approved them in writing. Prior to
use or publication of any Marketing Materials, EA agrees to incorporate all
changes relating to use of the Licensed Trademarks that Microsoft may request in
order to bring such Marketing Materials into compliance with the Marketing
Guidelines. Additionally, where press releases or announcements otherwise
mention Software Titles, the Xbox 2 or Xbox Live, EA will make reasonable
efforts to provide Microsoft with notice of such materials and their contents
prior to release.

5.2.7.2 To expedite the review and approval process of EA’s Marketing Materials,
Microsoft and EA will make “appointments” for review and approval of EA’s
expected date for final printing or manufacture of the Marketing Materials and
EA will deliver to Microsoft the applicable Marketing Materials on or before the
scheduled appointment date. In the event that EA fails to provide required
materials by the date of its appointment, Microsoft will schedule the review of
the applicable Marketing Materials into the first available approval slot [***].

5.2.7.3 Notwithstanding anything to the contrary in this Agreement, the Xbox
Live Amendment or the Xbox 2 Guide, samples of Marketing Materials approved by
Microsoft that are subsequently manufactured without change by or on behalf of
EA are not required to be resubmitted to Microsoft for approval (i) prior to
publication or (ii) prior to assembling the materials with FPUs and distributing
the finished goods. Once approved by Microsoft, Marketing Materials, or
particular elements thereof, may be reused and republished in related Marketing
Materials without the need for additional review or approval by Microsoft,
provided that the other elements of such related Marketing Materials shall be
subject to Microsoft’s approval as provided in Section 5.2.7.1. By way of
example only, elements of the approved packaging for a Software Title may be
incorporated into advertisements or point-of-purchase (“POP”) displays without
requiring additional review or approval by Microsoft of the elements taken from
the previously approved packaging (so long as the reused elements are accurately
depicted in the ads or POP displays), but other elements (other than the reused
or republished elements) of the ads or POP displays shall require review and
approval by Microsoft with respect to their conformance to the Marketing
Guidelines.

5.2.7.4 With the exception of certifying that EA’s use of Licensed Trademarks is
in accordance with the Marketing Guidelines, nothing herein shall require EA to
obtain Microsoft’s approval of EA’s Marketing Materials with respect to screen
shots, publicity materials, trademarks, etc. owned by Microsoft or any third
parties as permitted by law without a license (for example, pursuant to a right
of “fair use” under applicable copyright law or a “referential” use under
trademark law).

5.3 EU Approval Option. For a Software Title that EA intends to distribute
solely in the European Sales Territory (a “European FPU”), EA may choose at any
time during a Software Title’s development and prior to manufacture by an
Authorized Replicator, not to submit the Software Title to Microsoft for Concept
approval (Section 5.2.2), Pre-Certification (section 5.2.3) and/or Marketing
Materials approval (section 5.2.7). Notwithstanding the foregoing, EA is
required to submit such Software Title to Microsoft for Certification approval.
Collectively, this option is referred to herein as the “EU Approval Option.” The
EU Approval Option is not available for Online Features intended to be available
in the European Sales Territory. If EA chooses the EU Approval Option, EA shall
not use the Licensed Trademarks on the European FPU and the license grant set
forth in Section 18.1 is withdrawn as to such European FPU. In addition, EA
shall make no statements in advertising, marketing materials, packaging,
websites or otherwise that the European FPU is approved or otherwise sanctioned
by Microsoft or is an official Xbox 2 Software Title. The European FPU may not
be distributed outside the European Sales Territory without complying with all
terms of the Agreement concerning approvals and the release of the FPU as deemed
relevant by Microsoft. Microsoft may provide additional information in the Xbox
2 Guide regarding the European Approval Option. Notwithstanding EA’s choice of
the EU Approval Option, all other portions of the Agreement other than those
specifically identified above shall remain in effect.

 

   6    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

5.4 Additional Review. EA may request the ability to submit versions of the
Software Title or Online Features at stages of development other than as
identified above for review and feedback by Microsoft. Such review is within the
discretion of Microsoft and may require the payment of reasonable fees by EA to
offset the costs associated with the review of such Software Titles.

5.5 Content Rating. For those Sales Territories that utilize a content rating
system, Microsoft will not accept submission of a Software Title for
Certification approval unless and until EA has obtained, at EA’s sole cost, a
rating not higher than “Mature (17+)” or its equivalent from the appropriate
rating bodies and/or any and all other independent content rating
authority/authorities reasonably designated by Microsoft (such as ESRB, ELSPA,
etc.). EA shall include the applicable rating(s) prominently on FPUs and
Marketing Materials, in accordance with the applicable rating body guidelines.
For those Sales Territories that do not utilize a content rating system,
Microsoft will not approve any Software Title that, in its opinion, contains
excessive sexual content or violence, inappropriate language or other elements
deemed unsuitable for Xbox 2.

5.6 Mutual Approval Required. EA shall not distribute the Software Title, nor
manufacture any FPU intended for distribution, unless and until Microsoft has
given its final approval and released from Certification the Software Title (in
accordance with the requirements set forth in this Agreement and the Xbox 2
Guide) and both parties have approved the FPU in writing.

5.7 Prompt Release by Microsoft. Once [***] a Software Title is in compliance
with the Replication Requirements, Technical Certification Requirements and the
Usability Requirements, Microsoft will promptly convert the Software Title
submission provided by EA to the form necessary in order for the Software Title
to be manufactured, and Microsoft will immediately submit the Software Title, in
a form ready for manufacturing, to the Authorized Replicator designated by EA.

6. Xbox 2 Guide

6.1 EA acknowledges and accepts that each Software Title must comply with the
requirements set forth in the Xbox 2 Guide, [***]. EA shall comply with all
future provisions of the Required Categories (and/or new Required Categories) of
the Xbox 2 Guide added after the Effective Date [***].

6.2 [***].

6.3 Upon EA’s receipt of a supplement, revision or updated version of the Xbox 2
Guide, EA shall automatically be bound by all provisions of the Required
Categories or new Required Categories that have been added in compliance with
this Section 6. Microsoft will specify in each such supplement, revision or
updated version of the Xbox 2 Guide a reasonable effective date of each change
or revision to the Required Categories that has been adopted by Microsoft in
accordance with this Section 6 if such change or revision is not required to be
effective immediately. All Certification testing (and applicable fees therefore,
if any) will be in accordance with the then-applicable versions of the Technical
Certification Requirements and Usability Requirements in the Xbox 2 Guide.
Notwithstanding the foregoing, (a) after a Software Title has been scheduled for
a Pre-Certification appointment, EA will not be obligated to comply, with
respect to such Software Title only, with any subsequent changes made by
Microsoft to the Technical Certification Requirements or Usability Requirements
in the Xbox 2 Guide unless such subsequent changes are intended to address Xbox
2 or Xbox Live security or technical integrity issues, or such changes will not
add significant expense or delay to a Software Title’s development,
Certification or manufacture; and (b) changes to the Replication Requirements
shall not apply to a particular Software Title if such Software Title has a
scheduled appointment for Certification within [***] business days of the
effective date for such changes to the Replication Requirements unless such
subsequent changes are intended to address Xbox 2 or Xbox Live security or
technical integrity issues, or such changes will not add significant expense or
delay to a Software Title’s Certification or manufacture.

6.4 [***].

 

   7    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

6.5 Changes made in Branding Specifications, Marketing Guidelines, Packaging
Requirements or FPU Technical Specifications will be effective as to a Software
Title that has passed Certification only on a “going forward” basis (i.e., only
to such Marketing Materials and/or FPUs as are manufactured more than thirty
(30) days after Microsoft notifies EA of the change), unless (i) the change can
be accommodated by EA with insignificant added expense and without delay in
shipment of the affected Software Title(s) or in publishing the affected
Marketing Materials, or (ii) Microsoft pays for EA’s direct, out-of-pocket
expenses necessarily incurred as a result of its compliance with the change
[***].

6.6 Throughout this Agreement, unless otherwise expressly set forth, references
to complying or compliance (or words to similar effect) with the Xbox 2 Guide
will be deemed to mean complying or compliance with the Xbox 2 Guide subject to
the limitations set forth in this Section 6.

6.7 In the event of a conflict between any provision of the Xbox Live Amendment
and this Section 6, this Section 6 will control.

7. Post-Release Compliance

7.1 Nothing herein will be deemed to relieve EA of its obligation to correct
material program bugs and errors, whenever discovered (including without
limitation after Commercial Release), and EA agrees to correct such material
bugs and errors as soon as possible after discovery; provided that, with respect
to materials bugs and errors discovered after Commercial Release of the
applicable Software Title, EA will use commercially reasonable efforts to
correct such material bugs and errors in all FPUs manufactured after discovery.
In addition, upon notice or other discovery of any material non-conformance of
any FPUs with the FPU Technical Specifications or Technical Certification
Requirements, EA shall promptly undertake reasonable commercial efforts to
remedy such non-conformance in all FPUs, wherever in the chain of distribution,
and shall notify Microsoft of the non-conformance and the remedial steps taken.
With respect to FPUs that have already been sold by EA to distributors and
retailers not under EA’s control, EA’s obligations under the foregoing sentence
will be satisfied by EA’s request to its distributors and retailers to assist EA
in remedying such non-conformance.

7.2 In the event that an Online Feature of a Software Title is not operating
properly on Xbox Live or is otherwise not in then-current compliance with
Technical Certification Requirements, and the failure is not reasonably
attributable to a program bug or error addressed in Section 7.1, the parties
will work together diligently and in good faith to fix the problem as soon as
possible while maintaining network integrity. The parties further acknowledge
that in doing so, either or both parties may incur costs associated with the
development of updates, patches or other technical fixes for a Software Title or
the Xbox Live service, and the Online Feature may be made unavailable to End
Users until such time that the problem is fixed. [***].

8. Manufacturing

8.1 Authorized Replicators. EA may only use Microsoft or an Authorized
Replicator to produce FPUs. Prior to placing an order with a replicator for
FPUs, EA shall confirm with Microsoft that such entity is an Authorized
Replicator. Microsoft will endeavor to keep an up-to-date list of Authorized
Replicators in the Xbox 2 Guide. EA will notify Microsoft in writing of the
identity of the applicable Authorized Replicator that it intends to use for each
Software Title. The agreement for such replication services will be negotiated
between EA and the applicable Authorized Replicator, subject to the requirements
in this Agreement. EA acknowledges that Microsoft may charge the Authorized
Replicator fees for rights, services or products associated with the manufacture
of FPUs and that the agreement between Microsoft and each Authorized Replicator
grants Microsoft the right to instruct the Authorized Replicator to cease the
manufacture of FPUs and/or prohibit the release of FPUs to EA or its agents in
the event EA is in breach of this Agreement or any credit arrangement entered
into by the parties. Microsoft does not guarantee any level of performance by
the Authorized Replicators, and Microsoft will have no liability to EA for any
Authorized Replicator’s failure to perform its obligations under any applicable
agreement between Microsoft and such Authorized Replicator and/or between EA and
such Authorized Replicator. Microsoft has no responsibility for ensuring that
FPUs are free of all defects.

8.2 Submissions to the Authorized Replicator. Microsoft, and not EA, will
provide to the applicable Authorized Replicator the final release version of the
Software Title and all specifications required by Microsoft for the manufacture
of the FPUs including, without limitation, the Security Technology (as defined
in Section 8.9 below). EA is responsible for preparing and delivering to the
Authorized Replicator all other items required for manufacturing FPUs including
approved Packaging Materials associated with the FPUs.

 

   8    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

8.3 Verification Versions. EA shall cause the Authorized Replicator to create
several test versions of each FPU (“Verification Version(s)”) that will be
provided to both Microsoft and EA for approval as to (i) its conformance with
the Software Title software submitted by EA and certified by Microsoft, (ii) its
proper operation on the Xbox 2 and (iii) its conformity with all quality
standards required by Microsoft of the Authorized Replicator (the “Verification
Version Criteria”). Prior to full manufacture of FPUs by the Authorized
Replicator, both EA and Microsoft must approve the applicable Verification
Version as to its conformance with the Verification Version Criteria. Throughout
the manufacturing process and upon the reasonable request of Microsoft, EA shall
cause the Authorized Replicator to provide additional Verification Versions of
the FPU for evaluation by Microsoft on the Verification Version Criteria.
Microsoft’s approval of each Verification Version (as specified in the first
sentence of this Section) is a condition precedent to manufacture, however EA
shall grant the final approval and shall work directly with the Authorized
Replicator regarding the production run. EA agrees that all FPUs must be
replicated in conformity with all of the quality standards and manufacturing
specifications, policies and procedures that Microsoft requires of its
Authorized Replicators, and that all Packaging Materials must be approved by
Microsoft (in accordance with Section 5.2.7) prior to packaging. EA shall cause
the Authorized Replicator to include the BTS on each FPU.

8.4 Samples. For each Software Title published under this Agreement, upon
Microsoft’s request and at EA’s cost, EA shall provide Microsoft with [***] FPUs
(including Packaging Materials) per Sales Territory in which the FPU will be
released. [***]. Such units may be used solely by Microsoft in marketing, as
product samples, for customer support, testing and for archival purposes. EA
shall not be required to pay any royalty fees for such samples nor will such
samples count towards the Unit Discount in Section 1.4 of Exhibit 1 [***]. By
way of clarification, the [***] sample limit is on a per-Software Title and
per-Sales Territory basis. Microsoft’s request for [***] samples shall specify
details on which specific languages or discs that EA is to provide.

8.5 Minimum Order Quantities

8.5.1 Within [***] days of the date when both Microsoft and EA have authorized
the Authorized Replicator to begin replication of FPUs for distribution to a
specified Sales Territory, (receipt of both approvals is “Release to
Manufacture”), EA must place orders to manufacture the minimum order quantities
(“MOQs”) as described in the Xbox 2 Guide, which MOQs may be updated and revised
[***] and will be effective starting [***]. EA will not be subject to a higher
minimum order requirement than that applied by Microsoft generally to its other
third-party publishers. Currently, the MOQs are as follows:

[***]

8.5.2 For the purposes of this Section, a “Disc” shall mean an FPU that is
signed for use on a certain defined range of Xbox 2 hardware, regardless of the
number of languages or product SKUs contained thereon. The MOQs per Software
Title are cumulative per Sales Territory, e.g., if an FPU is released in the
North American Sales Territory and the European Sales Territory, then there will
be an MOQ of [***] for the North American Sales Territory and an additional MOQ
of [***] for the European Sales Territory. The per Software Title MOQ and the
per Disc MOQ, however, are not cumulative, e.g., a single Disc FPU released only
in the North America Sales Territory will have a total minimum order quantity of
[***] which would cover the [***] per Software MOQ and the [***] per Disc MOQ
(rather than [***] which would have been the MOQ if the per Software Title MOQ
and the per Disc MOQ were cumulative).

8.5.3 If EA fails to place orders to meet any applicable Minimum Order Quantity
within [***] days of Release to Manufacture, EA shall immediately pay Microsoft
the applicable royalty fees for the number of FPUs represented by the difference
between the applicable Minimum Order Quantity and the number of FPUs of the
Software Title actually ordered by EA.

8.6 Manufacturing Reports. For purposes of assisting in the scheduling of
manufacturing resources, in the Annual Title Map (and any updates thereto) EA
shall provide Microsoft with forecasts showing manufacturing projections by
Sales Region for each Software Title listed on the Annual Title Map. EA will
update these forecasts for each Software Title by Sales Region in the Quarterly
Updates. EA will use commercially reasonable efforts to cause the Authorized
Replicator to deliver to Microsoft true and accurate [***] statements of FPUs
manufactured in

 

   9    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

each [***], on a Software Title-by-Software Title basis and in sufficient detail
to satisfy Microsoft, within [***]. Microsoft will have reasonable audit rights
to examine the records of the Authorized Replicator regarding the number of FPUs
manufactured.

8.7 New Authorized Replicator. If EA requests that Microsoft certify and approve
a third party replicator that is not then an Authorized Replicator, Microsoft
will consider such request in good faith. EA acknowledges and agrees that
Microsoft may condition certification and approval of such third party on the
execution of an agreement in a form satisfactory to Microsoft pursuant to which
such third party agrees to strict quality standards, non-disclosure
requirements, license fees for use of Microsoft intellectual property and trade
secrets, and procedures to protect Microsoft’s intellectual property and trade
secrets. Notwithstanding anything contained herein, EA acknowledges that
Microsoft is not required to certify, maintain the certification or approve any
particular third party as an Authorized Replicator, and that the certification
and approval process may be time-consuming.

8.8 Alternate Manufacturing in Europe. EA may, solely with respect to FPUs
manufactured for distribution in the European Sales Territory, utilize a
different process or company for the combination of FPUs with Packaging
Materials provided that such packaging process incorporates the BTS and
otherwise complies with the Xbox 2 Guide. EA shall notify Microsoft regarding
its use of such process or company so that the parties may properly coordinate
their activities and approvals. To the extent that Microsoft is unable to
accommodate such processes or company, EA shall modify its operations to comply
with Microsoft’s requirements.

8.9 Security. Microsoft has the right to add to the final release version of the
Software Title delivered by EA to Microsoft, and to all FPUs, such digital
signature technology and other security technology and copyright management
information (collectively, “Security Technology”) as Microsoft may determine to
be necessary, and/or Microsoft may modify the signature included in any Security
Technology included in the Software Title by EA at Microsoft’s discretion.
Additionally, Microsoft may add Security Technology that prohibits the play of
Software Titles on Xbox 2 units sold in a Sales Territory that is different from
the Sales Territory in which the FPUs are intended to be distributed, or FPUs
that have been modified in any manner not authorized by Microsoft. Any changes
in Security Technology will not be applicable to Software Titles in
Certification testing or FPUs in manufacturing by an Authorized Replicator,
unless such change will not cause any material delay in the delivery date of
such FPUs by the Authorized Replicator to EA, or unless otherwise agreed by EA.

8.10 Demo Versions. If EA wishes to distribute a Demo Version, EA must obtain
Microsoft’s written approval as provided in the Xbox 2 Guide and Microsoft may
charge a reasonable fee to offset costs of the Certification. Subject to the
terms of the Xbox 2 Guide, Demo Version(s) may be placed on a single disc,
either as a stand-alone or with other Demo Versions and the suggested price of
such units must be [***] or its equivalent in local currency. All rights,
obligations and approvals set forth in this Agreement as applying to Software
Titles shall separately apply to any Demo Version. [***].

9. Royalties

EA will pay Microsoft royalties in accordance with the terms of Exhibits 2, 2-A
and 2-B.

10. Pre-launch Support

It is important to the success of the Xbox 2 platform that it receive positive
press at E3 2005 and that leading publishers express their intentions to support
the platform at launch. To help drive positive press coverage and confidence in
the launch of the platform, Microsoft has requested that demo versions of EA’s
Xbox 2 software titles be available at E3 2005. EA agrees to provide between
three and six demos of launch titles at E3 for these purposes. [***].

11. [***].

12. [***].

13. [***].

 

   10    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

14. Xbox 2 Units

At the initial Commercial Release of Xbox 2, Microsoft shall make One Thousand
(1,000) Xbox 2 units available for purchase by EA.

15. [***].

[PAGES 12 THROUGH 18 OF THIS AGREEMENT CONTAINING SECTIONS 11 THROUGH 13 AND
SECTION 15 HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.]

16. Marketing, Sales and Support

16.1 EA Responsible. Except as provided for herein, as between Microsoft and EA,
EA is solely responsible for the marketing and sales of the Software Titles, and
for providing technical and all other support relating to the FPUs (including
for End Users of Online Features). EA shall provide all end users appropriate
contact information (including without limitation EA’s street address and
telephone number, and the applicable individual/group responsible for customer
support), and shall also provide all such information to Microsoft for posting
on http://www.xbox.com, or such successor or related website identified by
Microsoft. Except as otherwise provided in Section 3.1.3 of the Xbox Live
Amendment, customer support for the Software Titles shall at all times be
consistent with the then-applicable industry standards in the console game
industry.

16.2 Warranty. EA shall provide the original end user of any FPU a minimum
warranty in accordance with local laws and industry practices [***]. EA may
offer additional warranty coverage consistent with the traditions and practices
of video game console publishers within the applicable Sales Territory or as
otherwise required by local law.

16.3 No Bundling with Unapproved Peripherals, Products or Software. Except as
expressly stated in this Section, EA shall not market or distribute FPUs bundled
with any other product or service, nor shall EA knowingly permit or assist any
third party in such bundling, without Microsoft’s prior written consent. EA may
market or distribute (i) FPUs bundled with a Software Title(s) that has been
previously certified and released by Microsoft for manufacturing; or (ii) FPUs
bundled with a peripheral product (e.g. game pads) that has been previously
licensed as an “Xbox 2 Licensed Peripheral” by Microsoft, without obtaining the
written permission of Microsoft. EA shall contact Microsoft in advance to
confirm that the peripheral or Software Title to be bundled has previously been
approved by Microsoft pursuant to a valid license.

16.4 Software Title License. Subject to the prior written consent of EA in each
case (which consent will not be unreasonably withheld), EA hereby grants
Microsoft a fully-paid, royalty-free, non-exclusive license (i) to publicly
perform the Software Titles at conventions, events, trade shows, press
briefings, public interactive displays and the like; (ii) to use the title of
the Software Title, and screen shots from the Software Title, in advertising and
promotional material relating to Xbox 2 and related Microsoft products and
services, as Microsoft may reasonably deem appropriate; and (iii) distribute
Demo Versions with the Official Xbox Magazine, or as a standalone product with
other demo software. Additional marketing and promotional opportunities shall be
discussed by the parties. For purposes of the foregoing, it shall not be deemed
to be unreasonable for EA to withhold its approval on the basis that (a) its
screen shots, advertising materials, etc. would be depicted with Microsoft
titles that are competitive to EA’s Software Titles, or (b) Microsoft’s proposed
use is inconsistent with EA’s marketing plan for such Software title (e.g., use
by Microsoft ahead of EA’s official announcement of a Software Title). The
parties agree to develop a process whereby Software Titles and/or screen shots
thereof may be pre-approved for the uses described in this Section. Nothing
herein shall preclude Microsoft from using screen shots, publicity materials,
etc. as permitted by law without a license (for example, pursuant to a right of
“fair use” under applicable copyright law or a “referential” use under trademark
law).

17. Grant of Distribution License, Limitations

17.1 Distribution License. Upon Certification of a Software Title, approval of
the Marketing Materials and the Verification Version of the Software Title by
Microsoft (as provided in Section 8.3 above), and subject to the terms and
conditions contained within this Agreement, Microsoft grants EA a non-exclusive,
non-transferable, license to distribute FPUs containing Redistributable and
Sample Code (as defined in the XDK License) and Security

 

   11    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

Technology (as defined above) within the approved Sales Territories in FPU form
to third parties for distribution to end users and/or directly to end users. The
license to distribute the FPUs is personal to EA and except for transfers of
FPUs through normal channels of distribution (e.g. wholesalers, retailers),
absent the written approval of Microsoft, EA may not sublicense or assign its
rights under this license to other parties. For the avoidance of doubt, without
the written approval of Microsoft, EA may not sublicense, transfer or assign its
right to distribute Software Titles or FPUs to another entity that will brand,
co-brand or otherwise assume control over such products as a “publisher” as that
concept is typically understood in the console game industry. EA’s license
rights do not include any license, right, power or authority to subject
Microsoft’s software or derivative works thereof or intellectual property
associated therewith in whole or in part to any of the terms of an Excluded
License. “Excluded License” means any license that requires as a condition of
use, modification and/or distribution of software subject to the Excluded
License, that such software or other software combined and/or distributed with
such software be (a) disclosed or distributed in source code form; (b) licensed
for the purpose of making derivative works; or (c) redistributable at no charge.

17.2 Limitations on Distribution. Except as provided for herein, EA shall
distribute FPUs only in the Sales Territories for which the Software Titles have
been approved by Microsoft. EA shall not, directly or indirectly export any FPUs
from one Sales Territory to another, nor shall EA knowingly permit or assist any
third party in doing so, [***]. Furthermore, EA shall not directly or indirectly
export any FPUs outside of any Sales Territories (as defined herein), nor shall
EA distribute FPUs to any person or entity that it has reason to believe may
re-distribute or sell such FPUs outside a Sales Territory as defined herein.
[***].

17.3 No Reverse Engineering

17.3.1 EA shall not, directly or indirectly, reverse engineer or aid or assist
in the reverse engineering of all or any part or component of the Xbox 2,
including, but not limited to hardware, software or firmware, except and only to
the extent that such activity is expressly permitted by applicable law
notwithstanding this limitation and even in such case, subject to the
limitations set forth below. For the purposes of this Agreement, “reverse
engineer(ing)” shall mean: (a) the x-ray electronic scanning and/or physical or
chemical stripping of semiconductor components, including, but not limited to,
the motherboard for the Xbox 2; and/or (b) disassembling, decompiling, sniffing,
using logic analyzers or electrical probes or replacing the physical components
of the Xbox 2 with the purpose or effect of deriving source code.

17.3.2 [***]

17.3.3 [***]

17.3.4 Notwithstanding the foregoing provisions of Section 17.3, nothing herein
shall diminish rights that EA may have under applicable law to reverse engineer
hardware components, and/or (subject to subsection 17.3.5 below) software not
developed by Microsoft, contained within Xbox 2 units purchased by EA through
normal retail channels, provided that the restrictions and conditions on the
Evaluation as set forth in Sections (17.3.2.1, 17.3.2.2 and 17.3.2.4 - 17.3.2.8)
above shall apply to the results and proceeds from any such reverse engineering.

17.3.5 [***]

17.4 Reservation of Rights. Microsoft reserves all rights not explicitly granted
herein.

17.5 Ownership of the Software Titles. Except for the intellectual property
supplied by Microsoft to EA (including without limitation the Licensed
Trademarks hereunder and the licenses in certain software and hardware granted
by an XDK License), ownership of which is retained by Microsoft, insofar as
Microsoft is concerned, EA will own all rights in and to the Software Titles.

17.6 Sub-Publishing. Notwithstanding Section 16.1, EA may enter into independent
agreements with other publishers to distribute Software Titles in multiple
approved Sales Territories (a “Sub-Publishing Relationship”), so long as:

 

   12    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

17.6.1 EA provides written notice to Microsoft, at least [***] days prior to
authorizing a Sub-Publisher to manufacture any Software Title(s), of the
Sub-Publishing relationship, along with a summary of the scope and nature of the
Sub-Publishing Relationship including, without limitation, (i) as between EA and
Sub-Publisher, which party will be responsible for Certification of the Software
Title(s), (ii) a list of the Software Title(s) for which Sub-Publisher has
acquired publishing rights, (iii) the geographic territory(ies) for which such
rights were granted, and (iv) the term of EA’s agreement with Sub-Publisher; and

17.6.2 The Sub-Publisher has signed an Xbox 2 publisher license agreement
(“PLA”) and both EA and Sub-Publisher are and remain at all times in good
standing under each of their respective PLAs. EA is responsible for making
applicable royalty payments for the FPUs for which it places manufacturing
orders, and Sub-Publisher is responsible for making royalty payments for the
FPUs for which it places manufacturing orders.

17.7 Authorized Affiliates. Through the mutual written agreement by each Party,
and once an EA affiliate executes the “Authorized Affiliate” form attached as
Exhibit 3, then EA’s authorized affiliate may exercise the rights granted to EA
under this Agreement. The foregoing shall not apply to any EA affiliate which
pays or intends to pay royalties [***] from a European billing address. Any such
European affiliate shall instead execute an Xbox 2 Publisher Enrollment with
MIOL, a copy of which is attached hereto as Exhibit 4.

18. Trademark Rights and Restrictions

18.1 Licensed Trademarks License. In each Software Title, FPU, Demo Version and
Marketing Materials, EA shall incorporate the Licensed Trademarks and include
credit and acknowledgement to Microsoft as set forth in the Branding
Specifications. Microsoft grants to EA a non-exclusive, non-transferable,
personal license to use the Licensed Trademarks on FPUs, Demo Versions and
Marketing Materials according to the Xbox 2 Guide and other conditions herein,
and solely in connection with marketing, sale, and distribution in the approved
Sales Territories.

18.2 Limitations. EA is granted no right, and shall not purport, to permit any
third party to use the Licensed Trademarks in any manner without Microsoft’s
prior written consent. EA’s license to use Licensed Trademarks in connection
with the Software Titles and FPUs does not extend to the merchandising or sale
of related or promotional products other than approved Demo Versions.

18.3 Branding Specifications. EA’s use of the Licensed Trademarks (including
without limitation in FPUs and Marketing Materials) must comply with the
Branding Specifications set forth in the Xbox 2 Guide. EA shall not use Licensed
Trademarks in association with any third party trademarks in a manner that might
suggest co-branding or otherwise create potential confusion as to source or
sponsorship of the Software Title or FPUs or ownership of the Licensed
Trademarks unless Microsoft has otherwise approved such use in writing. Upon
notice or other discovery of any non-conformance with the requirements or
prohibitions of this Section, EA shall promptly undertake diligent commercial
efforts to remedy such non-conformance and notify Microsoft of the
non-conformance and remedial steps taken.

18.4 Protection of Licensed Trademarks. [***], EA shall assist Microsoft in
protecting and maintaining Microsoft’s rights in the Licensed Trademarks,
including preparation and execution of documents necessary to register the
Licensed Trademarks or record this Agreement, and giving immediate notice to
Microsoft of potential infringement of the Licensed Trademarks of which EA
becomes aware, except in cases of the mere unauthorized replication and
distribution of FPUs or Marketing Materials. Microsoft shall have the sole right
to, and in its sole discretion may, commence, prosecute or defend, and control
any action concerning the Licensed Trademarks, either in its own name or by
joining EA as a party thereto. EA shall not during the Term of this Agreement
contest the validity of, by act or omission jeopardize, or take any action
inconsistent with, Microsoft’s rights or goodwill in the Licensed Trademarks in
any country, including attempted registration of any Licensed Trademark, or use
or attempted registration of any mark confusingly similar thereto.

18.5 Ownership and Goodwill. EA acknowledges Microsoft’s ownership of all
Licensed Trademarks, and all goodwill associated with the Licensed Trademarks.
Use of the Licensed Trademarks shall not create any right, title or interest
therein in EA’s favor. EA’s use of the Licensed Trademarks shall inure solely to
the benefit of Microsoft.

 

   13    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

19. Non-Disclosure; Announcements

19.1 Non-Disclosure Agreement. The information, materials and software exchanged
by the parties hereunder or under an XDK License, including the terms and
conditions hereof and of the XDK License, are subject to the Non-Disclosure
Agreement Attached hereto as Exhibit 5 (the “Non-Disclosure Agreement”) between
the parties, which is incorporated herein by reference; provided, however, that
for purposes of the foregoing Section 2(a)(i) of the Non-Disclosure Agreement
shall hereinafter read, “[The Receiving Party shall: (i)] Refrain from
disclosing Confidential Information of the Disclosing Party to any third parties
for as long as such remains undisclosed under 1(b) above except as expressly
provided in Sections 2(b) and 2(c) of this [Non-Disclosure] Agreement.” In this
way, all Confidential Information provided hereunder or by way of the XDK
License in whatever form (e.g. information, materials, tools and/or software
exchanged by the parties hereunder or under an XDK License), including the terms
and conditions hereof and of the XDK License, unless otherwise specifically
stated, will be protected from disclosure for as long as it remains
Confidential.

19.2 Public Announcements. The parties contemplate that they will coordinate the
issuance of initial press releases, or a joint press release, announcing the
relationship established by the execution of this Agreement. The parties shall
work to cooperatively to ensure that an initial announcement of this agreement
shall be similar in stature and magnitude to that of the announcement for the
Xbox Live Amendment in May 2004. However, neither party shall issue any such
press release or make any such public announcement(s) without the express prior
consent of the other party, which consent will not be unreasonably withheld or
delayed. Furthermore, the parties agree to use their commercially reasonable
efforts to coordinate in the same manner any subsequent press releases and
public announcements relating to their relationship hereunder prior to the
issuance of the same. Nothing contained in this Section 18.2 will relieve EA of
any other obligations it may have under this Agreement, including without
limitation its obligations to seek and obtain Microsoft approval of Marketing
Materials.

19.3 Required Public Filings. Notwithstanding Sections 19.1 and 19.2, the
parties acknowledge that this Agreement, or portions thereof, may be required
under applicable law to be disclosed, as part of or an exhibit to a party’s
required public disclosure documents. If either party is advised by its legal
counsel that such disclosure is required, it will notify the other in writing
and the parties will jointly seek confidential treatment of this Agreement to
the maximum extent reasonably possible, in documents approved by both parties
and filed with the applicable governmental or regulatory authorities, and/or
Microsoft will prepare a redacted version of this Agreement for filing.

20. Protection of Proprietary Rights

20.1 Microsoft Intellectual Property. If EA learns of any infringement or
imitation of the Licensed Trademarks, the Software Titles or the FPUs, or the
proprietary rights in or related to any of them, it will promptly notify
Microsoft thereof, except in cases of the mere unauthorized duplication and
distribution of FPUs (“Pirated FPUs”) or Marketing Materials. Microsoft may take
such action as it deems advisable for the protection of its rights in and to
such proprietary rights, and EA shall, if requested by Microsoft, cooperate in
all reasonable respects therein at Microsoft’s expense. In no event, however,
shall Microsoft be required to take any action if it deems it inadvisable to do
so. Microsoft will have the right to retain all proceeds it may derive from any
recovery in connection with such actions.

20.2 EA Intellectual Property. EA, without the express written permission of
Microsoft, may bring any action or proceeding relating to infringement or
potential infringement of the Software Titles or FPUs, to the extent such
infringement involves any proprietary rights of EA (provided that EA will not
have the right to bring any such action or proceeding involving Microsoft’s
intellectual property). EA shall make reasonable efforts to inform Microsoft
regarding such actions in a timely manner, except where such action involves
only the seizure of Pirated FPUs and the prosecution or other legal action
against the parties responsible for the unauthorized duplication and/or
distribution of Pirated FPUs. EA will have the right to retain all proceeds it
may derive from any recovery in connection with such actions. EA agrees to use
all commercially reasonable efforts to protect and enforce its proprietary
rights in the Software Title.

20.3 Joint Actions. EA and Microsoft may agree to jointly pursue cases of
infringement involving the Software Titles (since such products will contain
intellectual property owned by each of them). Unless the parties otherwise
agree, or unless the recovery is expressly allocated between them by the court
(in which case the terms of Sections 19.1 and 19.2 will apply), in the event EA
and Microsoft jointly prosecute an infringement lawsuit under this

 

   14    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

provision, any recovery will be used first to reimburse EA and Microsoft for
their respective reasonable attorneys’ fees and expenses, pro rata, and any
remaining recovery shall also be given to EA and Microsoft pro rata based upon
the fees and expenses incurred in bringing such action.

21. Warranties

21.1 EA. EA warrants and represents that:

21.1.1 It has the full power to enter into this Agreement;

21.1.2 It has not previously and will not grant any rights to any third party
that are inconsistent with the rights granted to Microsoft herein;

21.1.3 The Software Titles, FPUs, Marketing Materials, Online Features, all
information, data, logos, software or other materials provided to Microsoft
and/or made available to End Users via Xbox Live (excluding those portions that
consist of the Licensed Trademarks, Security Technology and redistributable
components of the XDK in the form as delivered to EA by Microsoft pursuant to an
XDK License) (collectively, the “EA Content”) does not and will not infringe
upon or misappropriate any third party trade secrets, copyrights, trademarks,
patents, publicity, privacy or other proprietary rights.

21.1.4 It shall comply with all laws, regulations and administrative orders and
requirements within the relating to the distribution, sale and marketing of the
Software Titles, and shall keep in force all necessary licenses, permits,
registrations, approvals and/or exemptions throughout the Term and for so long
as it is distributing, selling or marketing the Software Titles.

21.2 Microsoft. Microsoft warrants and represents that it has the full power to
enter into this Agreement and it has not previously and will not grant any
rights to any third party that are inconsistent with the rights granted to EA
herein.

21.3 DISCLAIMER. EXCEPT AS EXPRESSLY STATED IN THIS SECTION 21, MICROSOFT
PROVIDES ALL MATERIALS (INCLUDING WITHOUT LIMITATION THE SECURITY TECHNOLOGY)
AND SERVICES HEREUNDER ON AN “AS IS” BASIS, AND MICROSOFT DISCLAIMS ALL OTHER
WARRANTIES UNDER THE APPLICABLE LAWS OF ANY COUNTRY, EXPRESS OR IMPLIED,
REGARDING THE MATERIALS AND SERVICES IT PROVIDES HEREUNDER, INCLUDING ANY
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
WARRANTY OF FREEDOM FROM COMPUTER VIRUSES. WITHOUT LIMITATION, MICROSOFT
PROVIDES NO WARRANTY OF NON-INFRINGEMENT.

21.4 LIMITATION OF LIABILITY. [***]. FURTHERMORE, UNDER NO CIRCUMSTANCES SHALL
MICROSOFT BE LIABLE TO EA FOR ANY DAMAGES WHATSOEVER WITH RESPECT TO ANY CLAIMS
RELATING TO THE SECURITY TECHNOLOGY AND/OR ITS EFFECT ON ANY SOFTWARE TITLE OR
FOR ANY STATEMENTS OR CLAIMS MADE BY EA, WHETHER IN EA’S MARKETING MATERIALS OR
OTHERWISE, REGARDING THE AVAILABILITY OR OPERATION OF ANY ONLINE FEATURES.

22. Indemnity. A claim for which indemnity may be sought hereunder is referred
to as a “Claim.”

22.1 Mutual Indemnification. Each party hereby agrees to indemnify, defend, and
hold the other party harmless from any and all claims, demands, costs,
liabilities, losses, expenses and damages (including reasonable attorneys’ fees,
costs, and expert witnesses’ fees) arising out of or in connection with any
claim that, taking the claimant’s allegations to be true, would result in a
breach by the indemnifying party of any of its warranties and covenants set
forth in Section 21.

22.2 Additional EA Indemnification Obligation. EA further agrees to indemnify,
defend, and hold Microsoft harmless from any and all claims, demands, costs,
liabilities, losses, expenses and damages (including reasonable attorneys’ fees,
costs, and expert witnesses’ fees) arising out of or in connection with any
claim regarding any Software Title or FPU or End User Content (excluding those
portions thereof that consist of components of the XDK in the form(s) as
delivered to EA by Microsoft pursuant to an XDK License), including without
limitation any claim relating to quality, performance, safety thereof, or
arising out of EA’s use of the Licensed Trademarks in breach of this Agreement
[***].

 

   15    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

22.3 [***].

22.4 Notice and Assistance. The indemnified party shall: (i) provide the
indemnifying party reasonably prompt notice in writing of any Claim and permit
the indemnifying party to answer and defend such Claim through counsel chosen
and paid by the indemnifying party; and (ii) provide information, assistance and
authority to help the indemnifying party defend such Claim. The indemnified
party may participate in the defense of any Claim at its own expense. The
indemnifying party will not be responsible for any settlement made by the
indemnified party without the indemnifying party’s written permission, which
will not be unreasonably withheld or delayed. In the event the indemnifying
party and the indemnified party agree to settle a Claim, the indemnified party
agrees not to publicize the settlement without first obtaining the indemnifying
party’s written permission.

22.5 [***].

23. Term and Termination

23.1 Term. The term of the Agreement shall commence upon execution and continue
until [***] (“Initial Term”). Thereafter, this Agreement shall renew
automatically for successive [***] terms (“Renewal Terms”), unless either party
shall give notice of non-renewal to the other at least [***] prior to the
expiration of the Initial Term or any Renewal Term. The Initial Term and any
Renewal Term shall be collectively referred to herein as the “Term.”

23.2 Termination for Breach. If either party materially fails to perform or
comply with this Agreement or any provision thereof [***] and fails to remedy
the default within [***] days after the receipt of notice to that effect, then
the other party has the right, at its sole option and upon written notice to the
defaulting party, to terminate this Agreement upon written notice; provided that
if EA is the party that has materially failed to perform or comply with this
Agreement [***], then Microsoft shall have the right, but not the obligation, to
suspend availability of the Online Features during such [***]. Any notice of
default hereunder must be prominently labeled “NOTICE OF DEFAULT”; provided,
however, that if the default is of Sections 17 or 18 above, the Non-Disclosure
Agreement, or an XDK License, then the non-defaulting party may terminate this
Amendment immediately upon written notice, without being obligated to provide a
[***] day cure period. The rights and remedies provided in this Section are not
exclusive and are in addition to any other rights and remedies provided by law
or this Agreement. If the uncured default is related to a particular Software
Title or particular Online Features, then the party not in default has the
right, in its discretion, to terminate this Agreement in its entirety or with
respect to the applicable Software Title or the particular Online Features. If
Microsoft determines, at any time prior to the Commercial Release of a Software
Title, that such Software Title does not materially comply with the requirements
set forth in the Xbox 2 Guide, subject to Section 6, or to any applicable laws,
then Microsoft has the right, in Microsoft’s sole discretion and notwithstanding
any prior approvals given by Microsoft, to terminate this Agreement without cost
or penalty, on a Software Title by Software Title, or Sales Territory by Sales
Territory basis upon written notice to EA with respect to such Software Title or
Sales Territory.

23.3 Effect of Termination; Sell-off Rights. Upon termination or expiration of
this Agreement, EA has no further right to exercise the rights licensed
hereunder or within the XDK License and shall promptly cease all manufacturing
of FPUs through its Authorized Replicators and, other than as provided below,
cease use of the Licensed Trademarks. EA shall have a period of [***] months
[***], to sell-off its inventory of (i) FPUs existing as of the date of
termination or expiration; and (ii) [***]; after which sell-off period EA shall
immediately return all FPUs to an Authorized Replicator for destruction. EA
shall cause the Authorized Replicator to destroy all FPUs and issue to Microsoft
written certification by an authorized representative of the Authorized
Replicator(s) confirming the destruction of FPUs required hereunder. All of EA’s
obligations under this Agreement shall continue to apply during such [***]
sell-off period. If this Agreement is terminated due to EA’s breach, at
Microsoft’s option, Microsoft may require EA to immediately destroy all FPUs not
yet distributed to EA’s distributors, dealers and/or end users and shall require
all those distributing the FPUs over which it has control to cease distribution.

23.4 Cross-Default. If Microsoft has the right to terminate this Agreement, then
Microsoft may, at its sole discretion also terminate the XDK License and the
Xbox Live Amendment, but only as to Xbox 2. If Microsoft terminates the XDK
License or the Xbox Live Amendment due to a breach of either agreement by EA,
then Microsoft may, at its sole discretion also terminate this Agreement.

 

   16    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

23.5 Survival. The following provisions shall survive expiration or termination
of this Agreement: 1, 9, 12.6, 13, 15, 16.1, 16.4, 17.4, 17.5, 18.5, 19, 20, 21,
22, 23.3, 23.4, 23.5, and 24.

24. General

24.1 Governing Law; Venue; Attorneys Fees. This Agreement shall be construed and
controlled by the laws of the State of Washington, U.S.A., and each party
consents to exclusive jurisdiction and venue in the federal courts sitting in
[***]. Each party waives all defenses of lack of personal jurisdiction and forum
non conveniens with respect to any claims brought in the courts specified in the
preceding sentence. Process may be served on either party in the manner
authorized by local applicable law or court rule. If either party employs
attorneys to enforce any rights arising out of or relating to this Agreement,
the prevailing party shall be entitled to recover its reasonable attorneys’
fees, costs and other expenses. This choice of jurisdiction provision does not
prevent either party from seeking injunctive relief with respect to a violation
of intellectual property rights or confidentiality obligations in any
appropriate jurisdiction.

24.2 Notices; Requests. All notices and requests in connection with this
Agreement shall be deemed given (i) [***] business days after they are deposited
in the U.S. mails, postage prepaid, certified or registered, return receipt
requested; or (ii) [***] sent by overnight courier, charges prepaid, with a
confirming fax [***]; and addressed as follows:

 

EA:

   ELECTRONIC ARTS INC.    209 Redwood Shores Parkway    Redwood City, CA 94065
   Attention:    Executive Vice President, Business and Legal Affairs    Fax:   
650-628-1375    Phone:    650-628-7402

with a cc to:

   ELECTRONIC ARTS INC.    209 Redwood Shores Parkway    Redwood City, CA 94065
   Attention:    General Counsel    Fax:    650-628-1424    Phone:   
650-628-7305

Microsoft:

   MICROSOFT CORPORATION    One Microsoft Way    Redmond, WA 98052-6399

Attention:

   Senior Vice President, Home & Retail Division

with a cc to:

   MICROSOFT CORPORATION    One Microsoft Way    Redmond, WA 98052-6399

Attention:

   Law & Corporate Affairs Department    Consumer Group

Fax:

   (425) 936-7329

or to such other address as the party to receive the notice or request so
designates by written notice to the other.

24.3 No Delay or Waiver. No delay or failure of either party at any time to
exercise or enforce any right or remedy available to it under this Agreement,
and no course of dealing or performance with respect thereto, will

 

   17    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

constitute a waiver of any such right or remedy with respect to any other breach
or failure by the other party. The express waiver by a party of any right or
remedy in a particular instance will not constitute a waiver of any such right
or remedy in any other instance. All rights and remedies will be cumulative and
not exclusive of any other rights or remedies.

24.4 Assignment

24.4.1 By EA. [***], EA may not assign this Agreement or any portion thereof, to
any third party unless Microsoft expressly consents to such assignment in
writing. For the purposes of this Agreement, a merger, consolidation, or other
corporate reorganization, or a transfer or sale of a controlling interest in a
party’s stock, or of all or substantially all of its assets to a third party
(collectively, a “Sale Event”) shall be deemed to be an assignment. [***]. In
any event, no assignment of this Agreement or any portion thereof shall release
EA from any of its obligations under this Agreement, and EA and any permitted
assignee shall be jointly and severally liable for the performance of all duties
and obligations herein.

24.4.2 By Microsoft. Microsoft will have the right to assign this Agreement
and/or any portion thereof as Microsoft may deem appropriate.

24.4.3 This Agreement will inure to the benefit of and be binding upon the
parties, their successors, administrators, heirs, and permitted assigns.

24.5 No Partnership. Microsoft and EA are entering into a license pursuant to
this Agreement and nothing in this Agreement is to be construed as creating an
employer-employee relationship, a partnership, a franchise, or a joint venture
between the parties.

24.6 Severability. If any provision of this Agreement is found invalid or
unenforceable pursuant to judicial decree or decision, the remainder of this
Agreement shall remain valid and enforceable according to its terms. The parties
intend that the provisions of this Agreement be enforced to the fullest extent
permitted by applicable law. Accordingly, the parties agree that if any
provisions are deemed not enforceable, they are to be deemed modified to the
extent necessary to make them enforceable.

24.7 Injunctive Relief. The parties agree that EA’s threatened or actual
unauthorized use of the Licensed Trademarks or other Microsoft proprietary
rights whether in whole or in part, may result in immediate and irreparable
damage to Microsoft for which there is no adequate remedy at law. Either party’s
threatened or actual breach of the confidentiality provisions may cause damage
to the non-breaching party, and in such event the non-breaching party is
entitled to appropriate injunctive relief from any court of competent
jurisdiction without the necessity of posting bond or other security.

24.8 Entire Agreement; Modification; No Offer. This Agreement (including the
Annual Title Map or Concept as applicable, the Non-Disclosure Agreement, the
Xbox 2 Guide, written amendments thereto, and other incorporated documents), the
Xbox Live Amendment and the XDK License constitute the entire agreement between
the parties with respect to the subject matter hereof and merges all prior and
contemporaneous communications. This Agreement shall not be modified except by a
written agreement dated subsequent hereto signed on behalf of EA and Microsoft
by their duly authorized representatives. Neither this Agreement nor any written
or oral statements related hereto constitute an offer, and this Agreement is not
legally binding until executed by both parties hereto.

[Signatures on following page]

 

   18    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date on the dates indicated below.

 

MICROSOFT LICENSING, GP

/s/ Roxanne V. Spring

 

By (sign)

Roxanne V. Spring

 

Name (Print)

Senior Program Manager

 

Title

30 June 2005

 

Date

 

ELECTRONIC ARTS INC.

/s/ Joel Linzner

 

By (sign)

Joel Linzner

 

Name (Print)

EVP, Business & Legal Affairs

 

Title

May 13, 2005

 

Date

ELECTRONIC ARTS C.V.*

/s/ Steve Bené

 

By (sign)

Steve Bené

 

Name (Print)

Secretary

 

Title

May 13, 2005

 

Date

 

* by its General Partner Electronic Arts UK Holding Co.


 

   19    MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT 1

Form of Annual Title Map

[***] [EXHIBIT 1 HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.]

 

      MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT 2

ROYALTY PAYMENTS

1. Platform Royalty

1.1 For each FPU manufactured during the Term of the Agreement, EA shall pay
Microsoft nonrefundable royalties in accordance with the royalty tables set
forth below (Tables 1 and 2) and the “Unit Discount” table set forth in
Section 1.4 of this Exhibit 2 (Table 3).

1.2 The royalty fee is determined by the “Threshold Price” (which is the
Wholesale Price (WSP) or Suggested Retail Price (SRP) at which EA intends to
sell the Software Title in the applicable Sales Territory) and the Manufacturing
Region where the FPUs are manufactured. To determine the applicable royalty fee
for a particular Software Title in a particular Sales Territory, the applicable
Threshold Price from Table 1 below will determine the correct royalty “Tier.”
The royalty rate is then as set forth in Table 2 based on the Manufacturing
Region in which the FPUs are to be manufactured. For example, assume the
Wholesale Price of a Software Title to be sold in the European Sales Territory
is €[***]. According to Table 1, Tier A royalty rates would apply to that
Software Title and the royalty rate would be determined in Table 2 by the
Manufacturing Region. If the FPUs were manufactured in the European
Manufacturing Region, the royalty rate would be €[***] per FPU. If the Software
Title were manufactured in the Asian Manufacturing Region, the royalty rate
would be ¥[***] per FPU.

[***]

1.3 Setting the Royalty Rate. EA shall submit to Microsoft, at least [***]
business days [***] for a Software Title, a completed and signed “Royalty Tier
Selection Form” in the form attached to the Agreement as Exhibit 2-A for each
Sales Territory. The selection indicated in the form will only be effective once
the form has been accepted by Microsoft. If EA for any reason does not submit a
Royalty Tier Selection Form within the time frame specified above, such failure
will not be deemed a breach of this Agreement, but (a) the royalty rate for such
Software Title will default to Tier A, regardless of the actual Threshold Price;
and (b) unless notified otherwise by EA in writing, the Sales Territory for any
FPUs of the Software Title shall be deemed to be the same as the Manufacturing
Region for such FPUs. The selection of a royalty Tier for a Software Title in a
Sales Territory is binding for the life of that Software Title even if the
Threshold Price is reduced following the Software Title’s Commercial Release.

1.4 Unit Discounts. EA is eligible for a discount to the royalty rate applicable
to FPUs manufactured for a particular Sales Territory (a “Unit Discount”) based
on the number of FPUs that have been manufactured for sale in that Sales
Territory as described in Table 3 below. Note that units manufactured for sale
in a Sales Territory are aggregated only towards a discount on FPUs manufactured
for that Sales Territory; there is no worldwide or cross-territorial aggregation
of units. The discount will be rounded up to the nearest Cent, Yen or hundredth
of a Euro.

[***]

i.     For North American Sales Territory:

       [***]

ii.     For Japan Sales Territory:

       [***]

1.5 [***].

2. Payment Process

2.1 [***]. All payments will be made by wire transfer only, in accordance with
the payment instructions set forth in the Xbox 2 Guide.

2.2 EA will pay royalties for FPUs manufactured in the North American
Manufacturing Region in US Dollars, for FPUs manufactured in the Asian
Manufacturing Region in Japanese Yen and for FPUs manufactured in the European
Manufacturing Region in Euros, as set forth in Section 1 above.

 

      MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

3. Billing Address

3.1 EA may have up to three “bill to” addresses for the payment of royalties
under this Agreement and receipt of royalties under the Xbox Live Amendment, one
for the North American Manufacturing Region, one for the Asian Manufacturing
Region excluding Japan and one for Japan. Electronic Arts C.V. agrees to execute
and deliver a completed and signed enrollment agreement with Microsoft Ireland
Operations Ltd. (“MIOL”) in the form attached hereto as Exhibit 4 under which
Electronic Arts C.V. may have a billing address for the European Manufacturing
Region concurrently with the execution and delivery of the Agreement. EA
represents that Electronic Arts C.V. is responsible for EA’s operations in
Europe, and Microsoft agrees that Electronic Arts C.V. may assign the MIOL
enrollment agreement to any other affiliated entity as long as such successor
entity is also responsible for EA’s operations in Europe.

 

North America Manufacturing Region:

     Asian Manufacturing Region excluding Japan:

Name:        

Address:

  

 

 

 

 

    

Name:

Address:

  

 

 

 

 

  

Attention:

Email address:

Fax:

Phone:

  

 

 

 

 

    

Attention:

Email address:

Fax:

Phone:

  

 

 

 

 

           Japan:              

Name:

Address:

  

 

 

 

 

          

Attention:

Email address:

Fax:

Phone:

  

 

 

 

 

  

4. Taxes

4.1 The amounts to be paid by either party to the other under this Amendment do
not include any foreign, U.S. federal, state, local, municipal or other
governmental taxes, duties, levies, fees, excises or tariffs, arising as a
result of or in connection with the transactions contemplated under this
Agreement including, without limitation, (i) any state or local sales or use
taxes or consumption tax or any value added tax or business transfer tax now or
hereafter imposed on the provision of any goods and services to the other party
under this Agreement, (ii) taxes imposed or based on or with respect to or
measured by any net or gross income or receipts of either party, (iii) any
franchise taxes, taxes on doing business, gross receipts taxes or capital stock
taxes (including any minimum taxes and taxes measured by any item of tax
preference), (iv) any taxes imposed or assessed after the date upon which this
Agreement is terminated, (v) taxes based upon or imposed with reference to
either party’s real and/or personal property ownership, (vi) any taxes similar
to or in the nature of those taxes described in (i), (ii), (iii), (iv), or
(v) above, now or hereafter imposed on either party (or any third parties with
which either party is permitted to enter into agreements relating to its
undertakings hereunder) (all such amounts, together with any penalties, interest
or any additions thereto, collectively “Taxes”). Each party will be responsible
for and pay all Taxes imposed on such party under applicable law with respect to
payments made under this Agreement, provided that both parties shall pay to

CONFIDENTIAL



--------------------------------------------------------------------------------

the other the appropriate Collected Taxes in accordance with subsection 4.2
below. Each party agrees to indemnify, defend and hold the other party harmless
from any Taxes (other than Collected Taxes) or claims, causes of action, costs
(including, without limitation, reasonable attorneys’ fees) and any other
liabilities of any nature whatsoever related to such Taxes to the extent such
Taxes relate to amounts paid under this Agreement.

4.2 Any sales or use taxes described in 4.1 above that (i) are owed by either
party solely as a result of entering into this Agreement and the payment of the
fees hereunder, (ii) are required to be collected from that party under
applicable law, and (iii) are based solely upon the amounts payable under this
Agreement (such taxes the “Collected Taxes”), shall be stated separately as
applicable on payee’s invoices and shall be remitted by the other party to the
payee, and upon request payee shall remit to the other party official tax
receipts indicating that such Collected Taxes have been collected and paid by
the payee. Either party may provide the other party an exemption certificate
acceptable to the relevant taxing authority (including without limitation a
resale certificate) in which case payee shall not collect the taxes covered by
such certificate. Each party agrees to take such commercially reasonable steps
as are requested by the other party to minimize such Collected Taxes in
accordance with all relevant laws and to cooperate with and assist the other
party in challenging the validity of any Collected Taxes or taxes otherwise paid
by the payor party. Each party shall indemnify and hold the other party harmless
from any Collected Taxes, penalties, interest, or additions to tax arising from
amounts paid by one party to the other under this Agreement, that are asserted
or assessed against one party to the extent such amounts relate to amounts that
are paid to or collected by one party from the other under this section. If any
taxing authority refunds any tax to a party which the other party originally
paid, or a party otherwise becomes aware that any tax was incorrectly and/or
erroneously collected from the other party, then that party shall promptly remit
to the other party an amount equal to such refund or incorrect collection, as
the case may be, plus any interest thereon.

4.3 If taxes are required to be withheld on any amounts otherwise to be paid by
one party to the other, the paying party shall deduct such taxes from the amount
otherwise owed and pay them to the appropriate taxing authority. Each party
shall promptly secure and deliver to the other party an official receipt for any
such taxes withheld by the first party, or other documents necessary to
enable the other party to claim a U.S. Foreign Tax Credit. The parties shall use
reasonable efforts to cooperate with and assist each other in obtaining tax
certificates or other appropriate tax compliance documentation in connection
with such payments.

4.4 This Section 4 shall govern the treatment of all Taxes arising as a result
of or in connection with this Agreement notwithstanding any other section of
this Agreement.

5. Asian Simship Program

The purpose of this program is to encourage EA to release Japanese FPUs or North
American FPUs, that have been multi-region signed to run on NTSC-J boxes
(hereinafter collectively referred to as “Simship Titles”), in Hong Kong,
Singapore and Taiwan (referred to as “Simship Territory”) at the same time as EA
releases the Software Title in Japan or North America. In order for a Software
Title to qualify as a Simship Title, EA must release the Software Title in the
Simship Territory on the same date as the initial release date of such Software
Title in the Japan and/or North American Sales Territories, wherever the
Software Title was first released (referred to as “Original Territory”). To the
extent that a Software Title qualifies as a Simship Title, the applicable
royalty tier and Unit Discount is determined as if all FPUs of such Software
Title manufactured for distribution in both the Original Territory and the
Simship Territory were manufactured for distribution in the Original Territory.
For example, if EA initially manufactures [***] FPUs of a Title for Japan and
simships [***] of those units to the Simship Territory, the royalty for all of
the FPUs is determined by [***]. In this example, EA would also receive a [***]
Unit Discount on [***] units for having exceeded the Unit Discount level
specified in 1.4 of this Exhibit 2 applicable to the Japan Sales Territory. EA
must provide Microsoft with written notice of its intention to participate in
the Asian Simship Program with respect to a particular Software Title at least
[***] days prior to manufacturing any FPUs that are covered by the program. In
its notice, EA shall provide all relevant information, including total number of
FPUs to be manufactured, number of FPUs to be simshipped into the Simship
Territory, date of simship, etc. EA remains responsible for complying with all
relevant import, distribution and packaging requirements as well as any other
applicable requirements set forth in the Xbox 2 Guide.

6. Audit

Each party shall keep all usual and proper records related to its performance
(and any subcontractor’s performance) under this Agreement, for a minimum period
of [***] years from the date they are created. Such records, books of account,
and

CONFIDENTIAL



--------------------------------------------------------------------------------

entries shall be kept in accordance with generally accepted accounting
principles. Each party reserves the right, upon [***] business days’ notice, to
cause a third party independent CPA or law firm to audit the other party’s
records that are related to such other party’s compliance with the terms of this
Agreement and the Xbox Live Amendment, and consult with such other party’s
accountants, for the purpose of verifying such other party’s compliance with the
terms of this Agreement and the Xbox Live Amendment. This right of inspection
and consultation shall expire with respect to all records related to any amounts
payable under this Agreement on the [***] anniversary of the date of the
statement or payment to which such records relate. Any such audit shall be made
by the auditing party’s independent auditors and shall be conducted during
regular business hours at the audited party’s (or any applicable
subcontractor’s) offices in such a manner as not to unreasonably interfere with
the audited party’s normal business activities, [***]. Any such audit shall be
paid for by the auditing party unless material payment deficiencies are
disclosed. For this purpose, “material” shall mean [***]. If any payment
deficiencies are disclosed, the audited party shall immediately pay the auditing
party [***]. This Section 6 supersedes Section 5.6.1 of the Xbox Live Amendment
with respect to any and all payments and payment obligations related to Software
Titles hereunder and their related offerings on Xbox Live.

 

 

 

CONFIDENTIAL

 



--------------------------------------------------------------------------------

EXHIBIT 2-A

ROYALTY TIER SELECTION FORM

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
(425) 708-2300 TO THE ATTENTION OF MSLI AND YOUR ACCOUNT MANAGER. UPON RECEIPT
OF THE COMPLETED AND SIGNED FORM, MICROSOFT WILL E-MAIL AN ACKNOWLEDGEMENT OF
RECEIPT TO THE E-MAIL ADDRESS LISTED BELOW.

NOTES:

•  

THIS FORM MUST BE SUBMITTED AT LEAST [***] BUSINESS DAYS [***]. IF THIS FORM IS
NOT SUBMITTED ON TIME, THE ROYALTY RATE WILL BE [***] FOR THE APPLICABLE SALES
TERRITORY.

•  

A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY.

1. Publisher name:                                          
                                         
                                         
                                              

2. Xbox Software Title Name:                                          
                                         
                                                                    

 

3. XMID Number:

        4. Manufacturing Region (check one):

 

 

 

 

    

North American

Japan

European

Asian

  

 

 

 

    

North America

Europe

Asia

5. Sales Territory (check one):

   6. Final Certification Date:

 

 

 

 

    

North American Sales Territory

Japan Sales Territory

European Sales Territory

Asian Sales Territory

  

North American Sales Territory:                                
                                

Japan Sales Territory:                                  
                                                   

European Sales Territory:                                 
                                             

Asian Sales Territory:                                  
                                                   

7. Select Royalty Tier: (check one): [***]

    

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 

By (sign)

 

Name, Title, Company (Print)

 

E-Mail Address (for confirmation)

 

Date

 

 

MICROSOFT AND ELECTRONIC ARTS CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT 2-B

JAPAN AND ASIA ROYALTY INCENTIVE PROGRAM

1. Overview

To encourage EA to release localized Software Titles in the Japan and Asia Sales
Territories during [***], EA may qualify for a special incentive payment equal
to [***] according to the terms of this Exhibit 2-B (the “Royalty Incentive
Program”).

2. Qualified FPUs

In order to qualify for the Royalty Incentive Program, the following
requirements must be met.

2.1 Approved Concept Submission Form. EA must send Microsoft a concept
submission (in a form to be provided by Microsoft) for any Software Titles EA
intends to qualify for the program no later than August 31, 2005. In order for
FPUs to qualify for the Royalty Incentive Program, EA’s Concept for the Software
Title must be received on time and approved.

2.2 J-signed. Only FPUs that are “J-signed” to technically restrict their
operation to Xbox consoles made for the Japan and Asia Sales Territories will
qualify for the Royalty Incentive Program.

2.3 Sim-Ship. Only FPUs of a Software Title that is commercially released on the
Xbox 2 on or before the date the Software Title is commercially released in the
Japan Sales Territory or the Asia Sales Territory on any video game platform
other than the Xbox 2 (including PC or handheld devices) will qualify for the
Royalty Incentive Program.

2.4 Fully Localized. Only FPUs that are Fully Localized will qualify for the
Royalty Incentive Program. For FPUs manufactured for distribution in the Japan
Sales Territory, “Fully Localized” means that all text in the game, the
packaging and the Marketing Materials are in Japanese. For FPUs manufactured for
distribution in the Asia Sales Territory, “Fully Localized” means that all text
in the game, the packaging and the Marketing Materials are in either Korean or
Chinese.

2.5 Public Relations. In order to qualify for the Royalty Incentive Program, EA
must allow Microsoft to publicly disclose that the Software Title will be
released on Xbox 2 in the Japan or Asia Sales Territories.

2.6 Timely Payment. EA must pay royalties on time in accordance with the
Agreement or its credit arrangement with Microsoft in order to qualify for the
Royalty Incentive Program.

3. Payment

3.1 Manufacturing Periods. The Royalty Incentive Program will only apply to
qualified FPUs manufactured on or before the first anniversary of the Commercial
Release of the Xbox 2 in the Japan or Asian Sales Territories (as applicable for
the FPU).

3.2 Incentive Payments. Microsoft will make royalty incentive payments within
forty-five (45) days of the end of each calendar quarter in which qualified FPUs
were manufactured.

3.3 Subject to the terms of this Exhibit 2-B, EA’s royalty incentive payment
will equal [***].

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT 3

AUTHORIZED AFFILIATES

EA affiliates authorized to perform the rights and obligations under this
Agreement are:

 

I.    Name:   

 

      II.    Name:   

 

   Address:   

 

         Address:   

 

     

 

           

 

     

 

           

 

     

 

           

 

   Billing Address (if different):          Billing Address (if different):   
  

 

           

 

     

 

           

 

     

 

           

 

   Telephone:   

 

               Fax:             Telephone:   

 

     

 

         Fax:   

 

EA will provide Microsoft at least [***] calendar days prior written notice of
the name and address of each additional EA affiliate that EA wishes to add to
this Exhibit 3. Any additional EA affiliate may not perform any rights or
obligations under the Agreement until it has signed and submitted a EA Affiliate
Agreement (attached below) to Microsoft

 

EA AFFILIATE AGREEMENT

For good and valuable consideration,                             , a corporation
of                              (“EA Affiliate”) hereby covenants and agrees
with Microsoft Licensing, GP, a Nevada general partnership that EA Affiliate
will comply with all obligations of Electronic Arts Inc., a Delaware corporation
(“EA”) pursuant to that certain Xbox 2 Publisher License Agreement between
Microsoft and EA dated                     , 2005 (the “Agreement”) and to be
bound by the terms and conditions of this EA Affiliate Agreement. Capitalized
terms used herein and not otherwise defined will have the same meaning as in the
Agreement.

EA Affiliate acknowledges that its agreement herein is a condition for EA
Affiliate to exercise the rights and perform the obligations established by the
terms of the Agreement. EA Affiliate and EA will be jointly and severally liable
to Microsoft for all obligations related to EA Affiliate’s exercise of the
rights, performance of obligations, or receipt of Confidential Information under
the Agreement, provided, however, that the rights set forth in Sections 10-15 of
the Agreement shall be personal to EA per the terms of the Agreement and not to
EA Affiliate. This EA Affiliate Agreement may be terminated in the manner set
forth in the Agreement. Termination of this EA Affiliate Agreement does not
terminate the Agreement.

IN WITNESS WHEREOF, EA Affiliate has executed this agreement as of the date set
forth below. All signed copies of this EA Affiliate Agreement will be deemed
originals.

  

 

Signature

  

 

Title

  

 

Name (Print)

  

 

Date

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT 4

XBOX 2 PUBLISHER ENROLLMENT

This Xbox Publisher License Enrollment (“Enrollment”) is entered into between
Microsoft Ireland Operations Ltd. (“MIOL”) and                     
(“Publisher”), and effective as of the latter of the two signatures identified
below. The terms of that certain Xbox 2 Publisher License Agreement signed by
Microsoft Licensing GP and Electronic Arts Inc. and Electronic Arts C.V. dated
on or about                     , 2005 (the “Xbox 2 PLA”) are incorporated
herein by reference, with the exception that such incorporation does not create
additional payment rights for Electronic Arts C.V. pursuant to this Enrollment
beyond those provided for “EA” under Sections 10-15 of the Xbox 2 PLA.

1. Term. This Enrollment will expire on the date on which the Xbox 2 PLA
expires, unless it is terminated earlier as provided for in that agreement.

2. Representations and Warranties. By signing this Enrollment, the parties agree
to be bound by the terms of this Enrollment, and Publisher represents and
warrants that: (i) it has read and understood the Xbox 2 PLA, including any
amendments thereto, and agree to be bound by those; (ii) it is either the entity
that signed the Xbox 2 PLA or its affiliate; and (iii) the information that
provided herein is accurate.

3. Notices; Requests. All notices and requests in connection with this Agreement
are deemed given (i) on the [***] day after they are deposited in the applicable
country’s mail system ([***] days if sent internationally), postage prepaid,
certified or registered, return receipt requested; or (ii) [***] after they are
sent by overnight courier, charges prepaid, with a confirming fax; and addressed
as follows:

 

Publisher:                                      
                                 

      Microsoft:    MICROSOFT IRELAND OPERATIONS LTD.       Attention:         
with a cc to:   

MICROSOFT CORPORATION

One Microsoft Way

Redmond, WA 98052-6399

Attention:

Fax:

                 

Phone:

Email:                                      
                                       

      Attention:   

Law & Corporate Affairs Department

Consumer Group

Fax: (425) 706-7329

        

or to such other address as the party to receive the notice or request so
designates by written notice to the other.

5. Billing Address. For purposes of the Xbox PLA Exhibit 1, Section 3,
Publisher’s billing address is as follows:

 

Name:

  

 

Address:

  

 

  

 

Attention:

  

 

Email address:

  

 

Fax:

  

 

Phone:

  

 

 

MICROSOFT IRELAND OPERATIONS LTD.      

 

 

By (sign)

 

     

 

By (sign)

 

Name (Print)

 

     

Name (Print)

 

Title

 

     

Title

 

Date       Date

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT 5

MICROSOFT CORPORATION NON-DISCLOSURE AGREEMENT

(STANDARD RECIPROCAL)

This Non-Disclosure Agreement (the “Agreement”) is made and entered into as of
the later of the two signature dates below by and between MICROSOFT CORPORATION,
a Washington corporation (“Microsoft”), and Electronic Arts, a Delaware
corporation (“Company”).

IN CONSIDERATION OF THE MUTUAL PROMISES AND COVENANTS CONTAINED IN THIS
AGREEMENT AND THE MUTUAL DISCLOSURE OF CONFIDENTIAL INFORMATION, THE PARTIES
HERETO AGREE AS FOLLOWS:

1 Definition of Confidential Information and Exclusions

(a) “Confidential Information” means nonpublic information that a party to this
Agreement (“Disclosing Party”) designates as being confidential to the party
that receives such information (“Receiving Party”) or which, under the
circumstances surrounding disclosure ought to be treated as confidential by the
Receiving Party. “Confidential Information” includes, without limitation,
information in tangible or intangible form relating to and/or including released
or unreleased Disclosing Party software or hardware products, the marketing or
promotion of any Disclosing Party product, Disclosing Party’s business policies
or practices, and information received from others that Disclosing Party is
obligated to treat as confidential. Except as otherwise indicated in this
Agreement, the term “Disclosing Party” also includes all Affiliates of the
Disclosing Party and, except as otherwise indicated, the term “Receiving Party”
also includes all Affiliates of the Receiving Party. An “Affiliate” means any
person, partnership, joint venture, corporation or other form of enterprise,
domestic or foreign, including but not limited to subsidiaries, that directly or
indirectly, control, are controlled by, or are under common control with a
party. Prior to the time that any Confidential Information is shared with an
Affiliate who has not signed this Agreement, the Receiving Party that executed
this Agreement below (the “Undersigned Receiving Party”) shall have entered into
an appropriate written agreement with that Affiliate sufficient to enable the
Disclosing Party and/or the Undersigned Receiving Party to enforce all of the
provisions of this Agreement against such Affiliate.

(b) Confidential Information shall not include any information, however
designated, that: (i) is or subsequently becomes publicly available without
Receiving Party’s breach of any obligation owed Disclosing Party; (ii) became
known to Receiving Party prior to Disclosing Party’s disclosure of such
information to Receiving Party pursuant to the terms of this Agreement;
(iii) became known to Receiving Party from a source other than Disclosing Party
other than by the breach of an obligation of confidentiality owed to Disclosing
Party; (iv) is independently developed by Receiving Party; or (v) constitutes
Feedback (as defined in Section 5 of this Agreement).

2. Obligations Regarding Confidential Information

(a) Receiving Party shall:

 

  (i) Refrain from disclosing any Confidential Information of the Disclosing
Party to third parties for five (5) years following the date that Disclosing
Party first discloses such Confidential Information to Receiving Party, except
as expressly provided in Sections 2(b) and 2(c) of this Agreement;

 

  (ii) Take reasonable security precautions, at least as great as the
precautions it takes to protect its own confidential information, but no less
than reasonable care, to keep confidential the Confidential Information of the
Disclosing Party;

 

  (iii) Refrain from disclosing, reproducing, summarizing and/or distributing
Confidential Information of the Disclosing Party except in pursuance of
Receiving Party’s business relationship with Disclosing Party, and only as
otherwise provided hereunder; and

 

  (iv) Refrain from reverse engineering, decompiling or disassembling any
software code and/or pre-release hardware devices disclosed by Disclosing Party
to Receiving Party under the terms of this Agreement, except as expressly
permitted by applicable law.

(b) Receiving Party may disclose Confidential Information of Disclosing Party in
accordance with a judicial or other governmental order, provided that Receiving
Party either (i) gives the undersigned Disclosing Party reasonable notice

 

 

11/6/2009

      CONFIDENTIAL



--------------------------------------------------------------------------------

prior to such disclosure to allow Disclosing Party a reasonable opportunity to
seek a protective order or equivalent, or (ii) obtains written assurance from
the applicable judicial or governmental entity that it will afford the
Confidential Information the highest level of protection afforded under
applicable law or regulation. Notwithstanding the foregoing, the Receiving Party
shall not disclose any computer source code that contains Confidential
Information of the Disclosing Party in accordance with a judicial or other
governmental order unless it complies with the requirement set forth in
sub-section (i) of this Section 2(b).

(c) The undersigned Receiving Party may disclose Confidential Information only
to Receiving Party’s employees and consultants on a need-to-know basis. The
Receiving Party will have executed or shall execute appropriate written
agreements with its employees and consultants sufficient to enable Receiving
Party to enforce all the provisions of this Agreement.

(d) Receiving Party shall notify the undersigned Disclosing Party immediately
upon discovery of any unauthorized use or disclosure of Confidential Information
or any other breach of this Agreement by Receiving Party and its employees and
consultants, and will cooperate with Disclosing Party in every reasonable way to
help Disclosing Party regain possession of the Confidential Information and
prevent its further unauthorized use or disclosure.

(e) Receiving Party shall, at Disclosing Party’s request, return all originals,
copies, reproductions and summaries of Confidential Information and all other
tangible materials and devices provided to the Receiving Party as Confidential
Information, or at Disclosing Party’s option, certify destruction of the same.

3. Remedies

The parties acknowledge that monetary damages may not be a sufficient remedy for
unauthorized disclosure of Confidential Information and that Disclosing Party
shall be entitled, without waiving any other rights or remedies, to such
injunctive or equitable relief as may be deemed proper by a court of competent
jurisdiction.

4. Miscellaneous

(a) All Confidential Information is and shall remain the property of Disclosing
Party. By disclosing Confidential Information to Receiving Party, Disclosing
Party does not grant any express or implied right to Receiving Party to or under
any patents, copyrights, trademarks, or trade secret information except as
otherwise provided herein. Disclosing Party reserves without prejudice the
ability to protect its rights under any such patents, copyrights, trademarks, or
trade secrets except as otherwise provided herein.

(b) In the event that the Disclosing Party provides any computer software and/or
hardware to the Receiving Party as Confidential Information under the terms of
this Agreement, such computer software and/or hardware may only be used by the
Receiving Party for evaluation and providing Feedback (as defined in Section 5
of this Agreement) to the Disclosing Party. Unless otherwise agreed by the
Disclosing Party and the Receiving Party, all such computer software and/or
hardware is provided “AS IS” without warranty of any kind, and Receiving Party
agrees that neither Disclosing Party nor its suppliers shall be liable for any
damages whatsoever arising from or relating to Receiving Party’s use of or
inability to use such software and/or hardware.

(c) The parties agree to comply with all applicable international and national
laws that apply to (i) any Confidential Information, or (ii) any product (or any
part thereof), process or service that is the direct product of the Confidential
Information, including the U.S. Export Administration Regulations, as well as
end-user, end-use and destination restrictions issued by U.S. and other
governments. For additional information on exporting Microsoft products, see
http://www.microsoft.com/exporting/.

(d) The terms of confidentiality under this Agreement shall not be construed to
limit either the Disclosing Party or the Receiving Party’s right to
independently develop or acquire products without use of the other party’s
Confidential Information. Further, the Receiving Party shall be free to use for
any purpose the residuals resulting from access to or work with the Confidential
Information of the Disclosing Party, provided that the Receiving Party shall not
disclose the Confidential Information except as expressly permitted pursuant to
the terms of this Agreement. The term “residuals” means information in
intangible form, which is retained in memory by persons who have had access to
the Confidential Information, including ideas, concepts, know-how or techniques
contained therein. The Receiving Party shall not have any obligation to limit or
restrict the assignment of such persons or to pay royalties for any work
resulting from the use of residuals. However, this sub-paragraph shall not be
deemed to grant to the Receiving Party a license under the Disclosing Party’s
copyrights or patents.

CONFIDENTIAL



--------------------------------------------------------------------------------

(e) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof. It shall not be modified except by written
agreement dated subsequent to the date of this Agreement and signed by both
parties. None of the provisions of this Agreement shall be deemed to have been
waived by any act or acquiescence on the part of Disclosing Party, the Receiving
Party, their agents, or employees, but only by an instrument in writing signed
by an authorized employee of Disclosing Party and the Receiving Party. No waiver
of any provision of this Agreement shall constitute a waiver of any other
provision(s) or of the same provision on another occasion.

(f) If either Disclosing Party or the Receiving Party employs attorneys to
enforce any rights arising out of or relating to this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs. This
Agreement shall be construed and controlled by the laws of the State of
Washington, and the parties further consent to exclusive jurisdiction and venue
in the federal courts sitting in King County, Washington, unless no federal
subject matter jurisdiction exists, in which case the parties consent to the
exclusive jurisdiction and venue in the Superior Court of King County,
Washington. Company waives all defenses of lack of personal jurisdiction and
forum non conveniens. Process may be served on either party in the manner
authorized by applicable law or court rule.

(g) This Agreement shall be binding upon and inure to the benefit of each
party’s respective successors and lawful assigns; provided, however, that
neither party may assign this Agreement (whether by operation of law, sale of
securities or assets, merger or otherwise), in whole or in part, without the
prior written approval of the other party. Any attempted assignment in violation
of this Section shall be void.

(h) If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, invalid or unenforceable, the remaining provisions
shall remain in full force and effect.

(i) Either party may terminate this Agreement with or without cause upon ninety
(90) days prior written notice to the other party. All sections of this
Agreement relations to the right and obligations of the parties concerning
Confidential Information disclosed during the term of the Agreement shall
survive any such termination.

4. Suggestions and Feedback

The Receiving Party may from time to time provide suggestions, comments or other
feedback (“Feedback”) to the Disclosing Party with respect to Confidential
Information provided originally by the Disclosing Party. Both parties agree that
all Feedback is and shall be given entirely voluntarily. Feedback, even if
designated as confidential by the party offering the Feedback, shall not, absent
a separate written agreement, create any confidentiality obligation for the
receiver of the Feedback. Receiving Party will not give Feedback that is subject
to license terms that seek to require any Disclosing Party product, technology,
service or documentation incorporating or derived from such Feedback, or any
Disclosing Party intellectual property, to be licensed or otherwise shared with
any third party. Furthermore, except as otherwise provided herein or in a
separate subsequent written agreement between the parties, the receiver of the
Feedback shall be free to use, disclose, reproduce, license or otherwise
distribute, and exploit the Feedback provided to it as it sees fit, entirely
without obligation or restriction of any kind on account of intellectual
property rights or otherwise.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

COMPANY: ELECTRONIC ARTS INC.       MICROSOFT CORPORATION  

Address: 209 Redwood Shores Parkway

Redwood City, CA 94065

     

One Microsoft Way

Redmond, WA 98052-6399

 

Sign: /s/ M. West                                                   

      Sign: /s/ Laura Wallace                                 
                         

Print Name: M. West                                             

      Print Name: Laura Wallace                                 
                   

Print Title: SVP CIO                                             

      Print Title: GM, Northern California                                      

Signature Date: 4/8/04                                           

      Signature Date: 4/26/04                                  
                      

CONFIDENTIAL